DETAILED ACTION   

1.	The Office Action is in response to Application 17381789 filed on 07/21/2021. Claims 1-24 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 07/2/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1, 7, 12, 18, 23-24 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over CHOU et al. (US 20170347120) and in view of Budagavi et al.  (US 20180268570).
 
	Regarding claim 1, CHOU teaches a three-dimensional data encoding method (fig. 14), comprising: 
	obtaining a three-dimensional point cloud (fig. 14, step 1410) including first three-dimensional positions on a measurement target (paragraph 0096, … each point v having a spatial position… with the point position corresponding to a predetermined location within or on the surface or corner of the volume represented by the voxel), the three-dimensional point cloud being generated by a measurer (paragraph 0002, … Dynamic 3D scene capture can be implemented using color plus depth (RGBD) cameras) that radially uses an electromagnetic wave in a plurality of directions that are different and obtains a reflected wave which is the electromagnetic wave that is reflected by the measurement target (paragraph 0053, … a set of light rays passing through or reflected from the occupied point); 
	generating a two-dimensional image (fig. 12, 1210 are 2-d image) including first pixels (as shown in fig. 12; paragraph 0125, … In many 2D video coders, the frame is broken into blocks of N×N pixels) corresponding to the plurality of directions (paragraph 0053, … a set of light rays passing through or reflected from the occupied point; paragraph 0075, … direction of a flat surface associated with the occupied point), based on the three-dimensional point cloud (as shown in fig. 14, step 1410); 
	and encoding the image to generate a bitstream (fig. 14, step 1412/1414), wherein each of the first pixels has a pixel value indicating a first three-dimensional position or attribute information of a three-dimensional point  which is included in the three-dimensional point cloud (paragraph 0096, … A point cloud is a set of points {v}, each point v having a spatial position (x,y,z) and a vector of attributes, such as colors, normals, or curvature ) and corresponds to a direction to which the first pixel corresponds among the plurality of directions (paragraph 0075, … An occupied point has one or more attributes (2014) in the reconstructed point cloud data (2005). The attributes (2014) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point… (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point).
	It is noticed that CHOU does not disclose explicitly of emits an electromagnetic wave in a plurality of directions and encoding the two-dimensional image.
	Budagavi discloses of emits an electromagnetic wave in a plurality of directions (paragraph 0065, … light-emitting diode (LED) ) and encoding the two-dimensional image (as shown in fig. 13, step 1302-1306; paragraph 0156, … encoder 500, 600, 700, or 800 generating multiple 2-D frames from a point cloud (1302). The two-dimensional frames include at least a first frame representing a geometry of points in the three-dimensional point cloud). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology emits an electromagnetic wave in a plurality of directions and encoding the two-dimensional image as a modification to the method for the benefit of that increasing the encoding efficiency.
	Regarding claim 12, CHOU teaches a three-dimensional data decoding method (fig. 16), comprising: 
          obtaining a bitstream generated by encoding an image (fig. 16, 1610) including first pixels (as shown in fig. 12; paragraph 0125, … In many 2D video coders, the frame is broken into blocks of N×N pixels) each corresponding to a different one of a plurality of directions (paragraph 0053, … a set of light rays passing through or reflected from the occupied point; paragraph 0075, … direction of a flat surface associated with the occupied point), based on the three-dimensional point cloud (as shown in fig. 14, step 1410) which are different and extend radially (paragraph 0053, … a set of light rays passing through or reflected from the occupied point) related to a measurer (paragraph 0002, … Dynamic 3D scene capture can be implemented using color plus depth (RGBD) cameras), the first pixels each having a pixel value indicating a first three-dimensional position or attribute information (paragraph 0096, … A point cloud is a set of points {v}, each point v having a spatial position (x,y,z) and a vector of attributes, such as colors, normals, or curvature ) of a three-dimensional point in the direction to which the first pixel corresponds (paragraph 0075, … An occupied point has one or more attributes (2014) in the reconstructed point cloud data (2005). The attributes (2014) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point… (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point); 
	decoding the bitstream to obtain the image (fig. 16, step 1612); 
	and restoring geometry information including first three-dimensional positions on a measurement target, using the image (fig. 19a, 1912 is restored; paragraph 0059, The octtree coder (1920) passes the compressed geometry data to the multiplexer (1990), which formats the compressed geometry data to be part of the encoded data (1995) for output; paragraph 0075, …the encoded data (2095) includes encoded data for geometry data (2012) as well as encoded data for attributes (2014) of occupied points. The geometry data (2012) includes indicators of which of the points of the reconstructed point cloud data (2005) are occupie) , the first three-dimensional positions including the first three-dimensional position (paragraph 0096, …each point v having a spatial position (x,y,z) and a vector of attributes, such as colors, normals, or curvature. In this disclosure, it is assumed that the attributes are colors represented as (Y,U,V) tuples in YUV color space. A point cloud may be voxelized by quantizing the point positions to a regular lattice (e.g., with the point position corresponding to a predetermined location within or on the surface or corner of the volume represented by the voxel).	It is noticed that CHOU does not disclose explicitly of emits an electromagnetic wave in a plurality of directions and gets the two-dimensional image.
	Budagavi discloses of emits an electromagnetic wave in a plurality of directions (paragraph 0065, … light-emitting diode (LED) ) and gets the two-dimensional image (as shown in fig. 14, step 1402-1406; paragraph 0156, … encoder 500, 600, 700, or 800 generating multiple 2-D frames from a point cloud (1302). The two-dimensional frames include at least a first frame representing a geometry of points in the three-dimensional point cloud). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology emits an electromagnetic wave in a plurality of directions and gets the two-dimensional image as a modification to the method for the benefit of that increasing the decoding efficiency.
	Regarding claim 23, CHOU teaches a three-dimensional data encoding device (fig. 19b), comprising: 
	a processor (fig. 19b, 1920); 
	and memory (fig. 19b, 1910), wherein using the memory, the processor comprising: 
	obtains geometry information (fig. 14, step 1410) including first three-dimensional positions on a measurement target (paragraph 0096, … each point v having a spatial position… with the point position corresponding to a predetermined location within or on the surface or corner of the volume represented by the voxel), from a measurer (paragraph 0002, … Dynamic 3D scene capture can be implemented using color plus depth (RGBD) cameras) the geometry information being generated by the measurer that radially uses an electromagnetic wave in a plurality of directions that are different and obtains a reflected wave which is the electromagnetic wave that is reflected by the measurement target (paragraph 0053, … a set of light rays passing through or reflected from the occupied point); 
	generating a two-dimensional image (fig. 12, 1210) including first pixels (as shown in fig. 12; paragraph 0125, … In many 2D video coders, the frame is broken into blocks of N×N pixels) corresponding to the plurality of directions (paragraph 0053, … a set of light rays passing through or reflected from the occupied point; paragraph 0075, … direction of a flat surface associated with the occupied point), based on the three-dimensional point cloud (as shown in fig. 14, step 1410); 
	and encoding the image to generate a bitstream (fig. 14, step 1412/1414), wherein each of the first pixels has a pixel value indicating a first three-dimensional position or attribute information of a three-dimensional point  which is included in the three-dimensional point cloud (paragraph 0096, … A point cloud is a set of points {v}, each point v having a spatial position (x,y,z) and a vector of attributes, such as colors, normals, or curvature ) and corresponds to a direction to which the first pixel corresponds among the plurality of directions (paragraph 0075, … An occupied point has one or more attributes (2014) in the reconstructed point cloud data (2005). The attributes (2014) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point… (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point).
	It is noticed that CHOU does not disclose explicitly of emits an electromagnetic wave in a plurality of directions and encoding the two-dimensional image.
	Budagavi discloses of emits an electromagnetic wave in a plurality of directions (paragraph 0065, … light-emitting diode (LED) ) and encoding the two-dimensional image (as shown in fig. 13, step 1302-1306; paragraph 0156, … encoder 500, 600, 700, or 800 generating multiple 2-D frames from a point cloud (1302). The two-dimensional frames include at least a first frame representing a geometry of points in the three-dimensional point cloud). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology emits an electromagnetic wave in a plurality of directions and encoding the two-dimensional image as a modification to the device for the benefit of that increasing the encoding efficiency.
	Regarding claim 24, CHOU teaches a three-dimensional data decoding device (fig. 20b), comprising: 
	a processor (fig. 20b, 2020); 
	and memory (fig. 20b, 2092), wherein using the memory, the processor:
          obtaining a bitstream generated by encoding an image (fig. 16, 1610) including first pixels (as shown in fig. 12; paragraph 0125, … In many 2D video coders, the frame is broken into blocks of N×N pixels) each corresponding to a different one of a plurality of directions (paragraph 0053, … a set of light rays passing through or reflected from the occupied point; paragraph 0075, … direction of a flat surface associated with the occupied point), based on the three-dimensional point cloud (as shown in fig. 14, step 1410) which are different and extend radially (paragraph 0053, … a set of light rays passing through or reflected from the occupied point) from a measurer (paragraph 0002, … Dynamic 3D scene capture can be implemented using color plus depth (RGBD) cameras), the first pixels each having a pixel value indicating a first three-dimensional position or attribute information (paragraph 0096, … A point cloud is a set of points {v}, each point v having a spatial position (x,y,z) and a vector of attributes, such as colors, normals, or curvature ) of a three-dimensional point in the direction to which the first pixel corresponds (paragraph 0075, … An occupied point has one or more attributes (2014) in the reconstructed point cloud data (2005). The attributes (2014) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point… (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point); 
	decoding the bitstream to obtain the image (fig. 16, step 1612); 
	and restoring geometry information including first three-dimensional positions on a measurement target, using the image (fig. 19a, 1912 is restored; paragraph 0059, The octtree coder (1920) passes the compressed geometry data to the multiplexer (1990), which formats the compressed geometry data to be part of the encoded data (1995) for output; paragraph 0075, …he encoded data (2095) includes encoded data for geometry data (2012) as well as encoded data for attributes (2014) of occupied points. The geometry data (2012) includes indicators of which of the points of the reconstructed point cloud data (2005) are occupie) , the first three-dimensional positions including the first three-dimensional position (paragraph 0096, …each point v having a spatial position (x,y,z) and a vector of attributes, such as colors, normals, or curvature. In this disclosure, it is assumed that the attributes are colors represented as (Y,U,V) tuples in YUV color space. A point cloud may be voxelized by quantizing the point positions to a regular lattice (e.g., with the point position corresponding to a predetermined location within or on the surface or corner of the volume represented by the voxel).	It is noticed that CHOU does not disclose explicitly of emits an electromagnetic wave in a plurality of directions and gets the two-dimensional image.
	Budagavi discloses of emits an electromagnetic wave in a plurality of directions (paragraph 0065, … light-emitting diode (LED) ) and gets the two-dimensional image (as shown in fig. 14, step 1402-1406; paragraph 0156, … encoder 500, 600, 700, or 800 generating multiple 2-D frames from a point cloud (1302). The two-dimensional frames include at least a first frame representing a geometry of points in the three-dimensional point cloud). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology emits an electromagnetic wave in a plurality of directions and gets the two-dimensional image as a modification to the device for the benefit of that increasing the decoding efficiency.
	Regarding claim 7, the combination of CHOU and Budagavi teaches the limitations recited in claim 1 as discussed above. In addition, Budagavi further discloses that wherein the two-dimensional image further includes second pixels for which none of the first three-dimensional positions are projected (fig. 7A, in which, color frame 708, normal texture frame 710 and 712 have second pixels for which none of the first three-dimensional positions are projected, since the position is projected into geometry frame 706; as suggested in paragraph 0099, … the geometry values X, Y, and Z indicate positions of the points in a 3-D space that are packed), and the bitstream includes pixel information indicating whether each of pixels included in the two-dimensional image is one of the first pixels or one of the second pixels (as shown in fig. 7A, after MUX 722, the bitstream 724 has pixel information indicating whether each of pixels included in the two-dimensional image is one of the first pixels or one of the second pixels).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 18, the combination of CHOU and Budagavi teaches the limitations recited in claim 12 as discussed above. In addition, Budagavi further discloses that wherein the two-dimensional image includes the first pixels for which the first three-dimensional positions are projected, and second pixels for which none of the first three-dimensional positions are projected (fig. 7A, in which, color frame 708, normal texture frame 710 and 712 have second pixels for which none of the first three-dimensional positions are projected, since the position is projected into geometry frame 706; as suggested in paragraph 0099, … the geometry values X, Y, and Z indicate positions of the points in a 3-D space that are packed), and the bitstream includes pixel information indicating whether each of pixels included in the two-dimensional image is one of the first pixels or one of the second pixels (as shown in fig. 7A, after MUX 722, the bitstream 724 has pixel information indicating whether each of pixels included in the two-dimensional image is one of the first pixels or one of the second pixels).
	The motivation of combination is the same as in claim 12’s rejection.

6.	Claim 2-3, 5-6, 13-14, 16-17, are rejected are rejected under 35 U.S.C. 103 as being unpatentable over CHOU et al. (US 20170347120) and in view of Budagavi et al.  (US 20180268570) and further in view of DORE et al.( WO 2018130491).
 
	Regarding claim 2, the combination of CHOU and Budagavi teaches the limitations recited in claim 1 as discussed above. In addition, CHOU further discloses that the pixel value indicating the first three-dimensional position is a pixel value for calculating a value from the measurer to the first three-dimensional position corresponding to the first pixel having the pixel value, in the direction to which the first pixel corresponds among the plurality of directions (paragraph 0075, … An occupied point has one or more attributes (2014) in the reconstructed point cloud data (2005). The attributes (2014) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point… (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point).
	It is noticed that CHOU does not disclose explicitly of calculating a distance from the measurer to the first three-dimensional position.
	DORE  discloses of calculating a distance from the measurer to the first three-dimensional position (page 13, … meaning the distance from each camera center to the object surface - is obtained either by means of active depth sensing device, e.g., in infrared range and based on structured light analysis or time of flight, or based on disparity algorithms). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology calculating a distance from the measurer to the first three-dimensional position as a modification to the method for the benefit of that calculate the distance (see page 0013).

	Regarding claim 3, the combination of CHOU and Budagavi teaches the limitations recited in claim 1 as discussed above. In addition, Budagavi further discloses that projecting the first three-dimensional positions included in geometry information onto a projecting plane (fig. 6A/fig. 5A, in fig. 5A, 506 is  geometry information and in fig. 6A, 604 is a projecting plane; paragraph 0076, … FIGS. 5A, 6A, 7A, and 8A generate multiple 2-D frames in which a point cloud or a 3-D mesh is mapped or projected onto) which is to generate the two-dimensional image (fig. 13, step 1302) which includes, as the first pixels, pixels corresponding to positions of the projecting plane onto which the first three-dimensional positions are projected (as shown in fig. 6A; paragraph 0125, … Once the point cloud is projected onto the video frame, the frames can be expanded or reduced to fit the projection; paragraph 0131, … uses a projection to fill a video frame with point cloud data and sends metadata indicating the type of attribute stored in the particular frame along with the number of valid points).
	The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that CHOU does not disclose explicitly of virtually disposed in a periphery of the measurer.
	DORE  discloses of virtually disposed in a periphery of the measurer (as shown in fig. 7, 701, 702, 703, 704 are disposed in a periphery of the measurer 75 ). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology virtually disposed in a periphery of the measurer as a modification to the method for the benefit of that increasing the user experience in immersive context (see page 1).

	Regarding claim 5, the combination of CHOU, Budagavi and DORE teaches the limitations recited in claim 3 as discussed above. In addition, Budagavi further discloses that the projecting plane includes one or more planes, and the bitstream includes plane information indicating the one or more planes (paragraph 0098, … maps the point cloud from the 3-D space to 2-D planes… If the mapping 604 processes the geometry and attribute values differently, additional data such as metadata or a look-up table is generated to identify the related geometry and attribute values which are required…).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 6, the combination of CHOU, Budagavi and DORE teaches the limitations recited in claim 3 as discussed above. In addition, Budagavi further discloses that the projecting plane includes a plurality of planes (paragraph 0098, … maps the point cloud from the 3-D space to 2-D planes…)  and the generating of the two-dimensional image includes (i) projecting the first two-dimensional positions included in the geometry information onto the plurality of planes to generate sub-two-dimensional images, and (ii) combining the sub-two-dimensional images into one image to generate the two-dimensional image (as shown inf fig. 11c, 1130 and 1140, 1150, is sub-two-dimensional images and they are combined, as suggested in paragraph 0127, …. Each encoded video frame and the binary mask is combined)
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 13, the combination of CHOU and Budagavi teaches the limitations recited in claim 12 as discussed above. In addition, CHOU further discloses that the pixel value indicating the first three-dimensional position is a pixel value for calculating a value from the measurer to the first three-dimensional position corresponding to the first pixel having the pixel value, in the direction to which the first pixel corresponds among the plurality of directions (paragraph 0075, … An occupied point has one or more attributes (2014) in the reconstructed point cloud data (2005). The attributes (2014) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point… (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point).
	It is noticed that CHOU does not disclose explicitly of calculating a distance from the measurer to the first three-dimensional position.
	DORE  discloses of calculating a distance from the measurer to the first three-dimensional position (page 13, … meaning the distance from each camera center to the object surface - is obtained either by means of active depth sensing device, e.g., in infrared range and based on structured light analysis or time of flight, or based on disparity algorithms). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology calculating a distance from the measurer to the first three-dimensional position as a modification to the method for the benefit of that calculate the distance (see page 0013).

	Regarding claim 14, the combination of CHOU and Budagavi teaches the limitations recited in claim 13 as discussed above. In addition, Budagavi further discloses that the two-dimensional image includes, as the first pixels obtained by projecting the first two-dimensional positions included in the geometry information onto a projecting plane (fig. 6A/fig. 5A, in fig. 5A, 506 is  geometry information and in fig. 6A, 604 is a projecting plane; paragraph 0076, … FIGS. 5A, 6A, 7A, and 8A generate multiple 2-D frames in which a point cloud or a 3-D mesh is mapped or projected onto; fig. 13, step 1302) pixels corresponding to positions of the projecting plane onto which the first three-dimensional positions are projected and the restoring includes re-arranging the first pixels included in the two-dimensional image, in a three-dimensional space to restore the geometry information including the first three-dimensional positions (as shown in fig. 6A; fig. 14, step 1404-1006; paragraph 0125, … Once the point cloud is projected onto the video frame, the frames can be expanded or reduced to fit the projection; paragraph 0131, … uses a projection to fill a video frame with point cloud data and sends metadata indicating the type of attribute stored in the particular frame along with the number of valid points).
	The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that CHOU does not disclose explicitly of virtually disposed in a periphery of the measurer.
	DORE  discloses of virtually disposed in a periphery of the measurer (as shown in fig. 7, 701, 702, 703, 704 are disposed in a periphery of the measurer 75 ). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology virtually disposed in a periphery of the measurer as a modification to the method for the benefit of that increasing the user experience in immersive context (see page 1).

	Regarding claim 16, the combination of CHOU, Budagavi and DORE teaches the limitations recited in claim 14 as discussed above. In addition, Budagavi further discloses that the projecting plane includes one or more planes, and the bitstream includes plane information indicating the one or more planes (paragraph 0098, … maps the point cloud from the 3-D space to 2-D planes… If the mapping 604 processes the geometry and attribute values differently, additional data such as metadata or a look-up table is generated to identify the related geometry and attribute values which are required…) and the restoring includes restoring the first three-dimensional positions by further using the plane information (fig. 14, step 1404-1406; paragraph 0098, … maps the point cloud from the 3-D space to 2-D planes… If the mapping 604 processes the geometry and attribute values differently, additional data such as metadata or a look-up table is generated to identify the related geometry and attribute values which are required…).
	The motivation of combination is the same as in claim 12’s rejection.

	Regarding claim 17, the combination of CHOU, Budagavi and DORE teaches the limitations recited in claim 14 as discussed above. In addition, Budagavi further discloses that the projecting plane includes a plurality of planes (paragraph 0098, … maps the point cloud from the 3-D space to 2-D planes…)  the two-dimensional image includes sub-two-dimensional images each corresponding to a different one of the sub-two-dimensional images, and the restoring includes rearranging the first pixels included in the sub-two-dimensional images, in the three-dimensional space, to restore the geometry information including the first three-dimensional positions (as shown inf fig. 11c, 1130 and 1140, 1150, is sub-two-dimensional images and they are combined, as suggested in paragraph 0127, …. Each encoded video frame and the binary mask is combined)
	The motivation of combination is the same as in claim 1’s rejection.
	DORE  discloses of the periphery of the measurer (as shown in fig. 7, 701, 702, 703, 704 are disposed in a periphery of the measurer 75 ). 
	The motivation of combination is the same as in claim 14’s rejection.

7.	Claim 4 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over CHOU et al. (US 20170347120) and in view of Budagavi et al.  (US 20180268570) and further in view of WOO et al.( JP 2003249856 A).
 
	Regarding claim 4, the combination of CHOU and Budagavi teaches the limitations recited in claim 1 as discussed above. In addition, Budagavi further discloses that use the first three-dimensional positions included in geometry information and projecting second two-dimensional positions onto a projecting plane (fig. 6A/fig. 5A, in fig. 5A, 506 is  geometry information and in fig. 6A, 604 is a projecting plane; paragraph 0076, … FIGS. 5A, 6A, 7A, and 8A generate multiple 2-D frames in which a point cloud or a 3-D mesh is mapped or projected onto) to generate the two-dimensional image (fig. 13, step 1302)  which includes, as the first pixels, pixels corresponding to positions on the projecting plane onto which the second three-dimensional positions are projected (as shown in fig. 6A; paragraph 0125, … Once the point cloud is projected onto the video frame, the frames can be expanded or reduced to fit the projection; paragraph 0131, … uses a projection to fill a video frame with point cloud data and sends metadata indicating the type of attribute stored in the particular frame along with the number of valid points).
	The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that CHOU does not disclose explicitly of normalizing the first three-dimensional positions.
	WOO  discloses of normalizing the first three-dimensional positions (page 16, … When the data to be encoded is composed of a plurality of data components, for example, when the input data is composed of three data components of x, y and z in order to indicate the position of the object in the three-dimensional space, the code The data of each component x, y, and z to be normalized is first input to the normalizer 300 of the encoding device). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology normalizing the first three-dimensional positions as a modification to the method for the benefit of that determines the maximum range of the data (see page 0016).

8.	Claim 15 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over CHOU et al. (US 20170347120) and in view of Budagavi et al.  (US 20180268570) and further in view of DORE et al.( WO 2018130491) and further in view of WOO et al.( JP 2003249856 A).

	Regarding claim 15, the combination of CHOU Budagavi and DORE teaches the limitations recited in claim 14 as discussed above. In addition, Budagavi further discloses that the restoring includes restoring the first three-dimensional positions based on the information (fig. 14, step 1404-1006); the motivation of combination is the same as in claim 1’s rejection.  
	DORE further discloses that the distances are represented by information, and the restoring includes restoring the first three-dimensional positions based on the information (page 13, … the distance from each camera center to the object surface - is obtained either by means of active depth sensing device, e.g., in infrared range and based on structured light analysis or time of flight, or based on disparity algorithms).
	The motivation of combination is the same as in claim 14’s rejection.
	It is noticed that CHOU does not disclose explicitly of normalizing the information.
	WOO  discloses of normalizing the information (page 16, … When the data to be encoded is composed of a plurality of data components, for example, when the input data is composed of three data components of x, y and z in order to indicate the position of the object in the three-dimensional space, the code The data of each component x, y, and z to be normalized is first input to the normalizer 300 of the encoding device). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology normalizing the first three-dimensional positions as a modification to the method for the benefit of that determines the maximum range of the data (see page 0016).

9.	Claim 8-11, 19-22 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over CHOU et al. (US 20170347120) and in view of Budagavi et al.  (US 20180268570) and further in view of KNOWLES et al.( WO 2008011067).
 
	Regarding claim 8, the combination of CHOU and Budagavi teaches the limitations recited in claim 1 as discussed above. In addition, CHOU further discloses that the bitstream includes direction information (paragraph 0075, … An occupied point has one or more attributes (2014) in the reconstructed point cloud data (2005). The attributes (2014) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point… (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point).
	It is noticed that CHOU does not disclose explicitly of the plurality of directions in which the measurer emits the electromagnetic waves..
	KNOWLES  discloses of the plurality of directions in which the measurer emits the electromagnetic waves. (fig. 5A). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the plurality of directions in which the measurer emits the electromagnetic waves.as a modification to the method for the benefit of that have better illumination condition.

	Regarding claim 9, the combination of CHOU, Budagavi and KNOWLES teaches the limitations recited in claim 8 as discussed above. In addition, KNOWLES further discloses that wherein each of the plurality of directions is defined by a first angle and a second angle (as shown in fig. 5A, there are several angles), the first angle being formed relative to a reference plane passing through the measurer (as shown in fig. 5A, the image station 15 is the measurer and the light beam forms a reference plane there) , the second angle being formed relative to a reference direction centered on an axis which passes through the measurer and orthogonally intersects the reference plane (fig. 5A, the second angle is an angle orthogonally interests the plane; note: there are many angles formed by the light beam).
	The motivation of combination is the same as in claim 8’s rejection.

	Regarding claim 10, the combination of CHOU, Budagavi and KNOWLES teaches the limitations recited in claim 9 as discussed above. In addition, KNOWLES further discloses that a vertical position in a vertical direction of each pixel of the two-dimensional image indicates the first angle, and a horizontal position in a horizontal direction of each pixel of the two-dimensional image indicates the second angle (as shown in fig. 10A; page 42, line 18-32, …  its POS environment in Fig. 1OA, and comprising a horizontal section as substantially shown in Fig. 2 for projecting a first complex of coplanar illumination and imaging planes from its horizontal imaging window, and a vertical section that projects three vertically-extending coplanar illumination and imaging planes into the 3D imaging volume of the system).
	The motivation of combination is the same as in claim 8’s rejection.

	Regarding claim 11, the combination of CHOU, Budagavi and KNOWLES teaches the limitations recited in claim 9 as discussed above. In addition, CHOU further discloses that each of the first three-dimensional positions indicates three-dimensional coordinates in a three-dimensional space (paragraph 0096, … A point cloud is a set of points {v}, each point v having a spatial position (x,y,z) and a vector of attributes, such as colors, normals, or curvature. In this disclosure, it is assumed that the attributes are colors represented as (Y,U,V) tuples in YUV color space. A point cloud may be voxelized by quantizing the point positions to a regular lattice (e.g., with the point position corresponding to a predetermined location within or on the surface or corner of the volume represented by the voxel), 
	Budagavi further discloses that the generating of the two-dimensional image includes, for each of the first three-dimensional positions, converting the three-dimensional coordinates indicated by the first three-dimensional position into the first angle, the second angle, and the distance, and generating the two-dimensional image using results of the converting (as shown in fig. 7A an fig. 13, in which, the generating of the two-dimensional image including converting the three-dimensional coordinates indicated by the first three-dimensional position into the first angle, the second angle, and the distance, and generating the two-dimensional image using results of the converting; paragraph 0099, … the geometry values X, Y, and Z indicate positions of the points in a 3-D space…; paragraph 0107, … indicate a composite of different point clouds or a composite of point cloud(s) and a 2-D video. A 2-D video could be a normal 2-D video of the front view or a video of 360-degree view… to indicate the X position offset of the point cloud object within the background point cloud or 2-D video… to indicate the initial pitch angle of a foreground point cloud… int pc_rot_Y can be used to indicate the initial yaw angle of a foreground point cloud… to indicate the initial roll angle of a foreground point cloud).
	The motivation of combination is the same as in claim 1’s rejection.
	KNOWLES further discloses that the distance (page 88, to perform velocity measurements over a distance of a meter or more within the 3D imaging volume).
	The motivation of combination is the same as in claim 8’s rejection.

	Regarding claim 19, the combination of CHOU and Budagavi teaches the limitations recited in claim 12 as discussed above. In addition, CHOU further discloses that the bitstream includes direction information (paragraph 0075, … An occupied point has one or more attributes (2014) in the reconstructed point cloud data (2005). The attributes (2014) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components). For example, the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point… (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point).
	It is noticed that CHOU does not disclose explicitly of the plurality of directions in which the measurer emits the electromagnetic waves..
	KNOWLES  discloses of the plurality of directions in which the measurer emits the electromagnetic waves. (fig. 5A). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the plurality of directions in which the measurer emits the electromagnetic waves.as a modification to the method for the benefit of that have better illumination condition.

	Regarding claim 20, the combination of CHOU, Budagavi and KNOWLES teaches the limitations recited in claim 19 as discussed above. In addition, KNOWLES further discloses that wherein each of the plurality of directions is defined by a first angle and a second angle (as shown in fig. 5A, there are several angles), the first angle being formed relative to a reference plane passing through the measurer (as shown in fig. 5A, the image station 15 is the measurer and the light beam forms a reference plane there) , the second angle being formed relative to a reference direction centered on an axis which passes through the measurer and orthogonally intersects the reference plane (fig. 5A, the second angle is an angle orthogonally interests the plane. Note there are many angles formed by the light beam).

	Regarding claim 21, the combination of CHOU, Budagavi and KNOWLES teaches the limitations recited in claim 20 as discussed above. In addition, KNOWLES further discloses that a vertical position in a vertical direction of each pixel of the two-dimensional image indicates the first angle, and a horizontal position in a horizontal direction of each pixel of the two-dimensional image indicates the second angle (as shown in fig. 10A; page 42, line 18-32, … its POS environment in Fig. 1OA, and comprising a horizontal section as substantially shown in Fig. 2 for projecting a first complex of coplanar illumination and imaging planes from its horizontal imaging window, and a vertical section that projects three vertically-extending coplanar illumination and imaging planes into the 3D imaging volume of the system).
	The motivation of combination is the same as in claim 19’s rejection.

	Regarding claim 22, the combination of CHOU, Budagavi and KNOWLES teaches the limitations recited in claim 21 as discussed above. In addition, CHOU further discloses that each of the first three-dimensional positions indicates three-dimensional coordinates in a three-dimensional space (paragraph 0096, … A point cloud is a set of points {v}, each point v having a spatial position (x,y,z) and a vector of attributes, such as colors, normals, or curvature. In this disclosure, it is assumed that the attributes are colors represented as (Y,U,V) tuples in YUV color space. A point cloud may be voxelized by quantizing the point positions to a regular lattice (e.g., with the point position corresponding to a predetermined location within or on the surface or corner of the volume represented by the voxel), 
	Budagavi further discloses that the restoring includes, for each pixel included in the two-dimensional image, converting the first angle indicated by the vertical position of the pixel, the second angle indicated by the horizontal position of the pixel into three-dimensional coordinates in a three-dimensional space, to restore the first three-dimensional positions each indicated by a different set of the three-dimensional coordinates. (as shown in fig. 7A an fig. 14, in which, the restoring includes, for each pixel included in the two-dimensional image, converting the first angle indicated by the vertical position of the pixel, the second angle indicated by the horizontal position of the pixel, into three-dimensional coordinates in a three-dimensional space, to restore the first three-dimensional positions each indicated by a different set of the three-dimensional coordinates; paragraph 0099, … the geometry values X, Y, and Z indicate positions of the points in a 3-D space…; paragraph 0107, … indicate a composite of different point clouds or a composite of point cloud(s) and a 2-D video. A 2-D video could be a normal 2-D video of the front view or a video of 360-degree view… to indicate the X position offset of the point cloud object within the background point cloud or 2-D video… to indicate the initial pitch angle of a foreground point cloud… int pc_rot_Y can be used to indicate the initial yaw angle of a foreground point cloud… to indicate the initial roll angle of a foreground point cloud).
	The motivation of combination is the same as in claim 12’s rejection.
	KNOWLES further discloses that the distance (page 88, to perform velocity measurements over a distance of a meter or more within the 3D imaging volume).
	The motivation of combination is the same as in claim 19’s rejection.

10. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
11.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423